DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1-
	Election/Restrictions
Applicant’s election without traverse of group I, claims 1-10 in the reply filed on 04/20/2022 is acknowledged.
 	Currently, claims 1-10 are pending.  The status of claims 11-13 is unclear.  The claims are indicated as Withdrawn, however, the text has been deleted from these claims.  The text of non-elected, withdrawn claims must be presented, and any changes indicated with markings.  If applicant intended to cancel instead of withdraw these claims, the status identifier should be updated.  For purposes of this action, the examiner considers claims 11-13 as withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 15: “circumferential” should inserted prior to “rim”, in order to maintain continuity among limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the lock member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should first define or refer to “a lock member” before referring back to “the lock member”.
Claim 10 recites the limitation "the pair of hooks" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claim is dependent on claim 9, which incorporates the limitations from claim 1.  However, a pair of hooks is first defined in claim 7, which is not incorporated into claim 9.  “A pair of hooks” should first be defined in claim 9 or 10, before referring back to “the pair of hooks”.
Claim 10 recites the limitation "the lock member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  A lock member has not been defined in claims 9 or 10.  Applicant should first define or refer to “a lock member” before referring back to “the lock member”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0029483 to Griffith et al.
Regarding claim 1, Griffith discloses a connector (10 & 11, figure 2; [0047] notes the connector 10 includes 11, also figures 15-16 show 11 as integral) for rotatably coupling an enteral feeding solution supply tube to a circular port (24) of a gastrostomy device ([0049] Connector is rotatably coupled to the circular base of the enteral feeding catheter device), the connector comprising:
a fluid conduit (defined from 16 through 70 through 16, see [0047]) having a first end (vertical end with respect to the operating connector position, distal end of 16) configured for connection with an orifice (central opening of 24) defined in the circular port (24) to supply the enteral feeding solution to the gastrostomy device, and a second end (horizontal end with respect to the operating position, connects to 18) configured for connection to the enteral feeding solution supply tube (18),
a pair of arms (14, see at least fig. 3A showing the pair) circumferentially arranged around an outer wall (outer wall of downward directed 16, best shown in figure 12) of the first end of the fluid conduit (16), each arm including a first free end (top of 14) and a second free end (bottom of 14), wherein the second free end includes a catch (56, see fig. 3B) configured to releasably engage with a circumferential rim (underside of 26, see [0052]  forming rim, collar, rib or flange structure that defines the circumferential recess) on the circular port (24), and
a flexible bridge (36) connecting each arm to the first end of the fluid conduit and about which the first and second ends of each arm can be pivoted ([0060] see fig. 7A-7D),
wherein the connector is couplable to and decouplable from the circular port by pivoting the first and second ends of each arm at the flexible bridge such that the catch on the second free end of each arm is radially displaced into engagement or out of engagement with the rim (see figures 7A-7D and [0060] the examiner notes that the downward force used to position the arms/catches causes deflection/pivoting of the bridge springs to allow for the catches to engage the recess.  Also, see [0056] As can be seen in the illustration, the release button 14 and catch 56 are configured so that pinching or squeezing a pair of the release buttons mounted on arms in this manner between two fingers would displace the arms 200 and release buttons so the catches are displaced radially inward and removing the pinching or squeezing force allows the catches to move radially outward).
Regarding claim 2, Griffith discloses the connector of claim 1, wherein the outer wall of the first end of the fluid conduit (shown in figure 12) and an inner wall of each arm (inner portion of 14) are substantially parallel (shown in figure 12, 14 and 16, and their respective walls, are substantially parallel).
Regarding claim 3, Griffith discloses the connector according to claim 2, wherein the catch (56) is located on the inner wall of the arm (see figure 3B, 56 extends from inner wall of 14).
Regarding claim 4, Griffith discloses the connector according to claim 3, wherein the catch (56) is a ledge (defined by 56, top surface 58, and bottom surface 60) that projects inwardly (fig. 3B) towards the first end of the fluid conduit (best shown in figure 12).
Regarding claim 5, Griffith discloses the connector according to claim 4, wherein the ledge has a rim contacting surface (58 & 60) configured to releasably engage with a ledge contacting surface of the circumferential rim ([0052] The top surface 58 is configured to releasably engage an underside (not shown) of the generally horizontal top surface 26 that extends over the generally vertical side surface 28 forming rim, collar, rib or flange structure that defines the circumferential recess.  Each catch may also have a bottom surface 60. Desirably, a portion of the bottom surface 60 may have a bevel 62. The bevel 62 can be adjusted to provide an angle sufficient to allow for easier attachment when the connector 10).
Regarding claim 8, Griffith discloses a feeding extension set (figure 2) comprising an enteral feeding solution supply tube (18), a connector according to claim 1 (see claim 1 rejection for details) configured for rotatably coupling the enteral feeding solution tube to a circular port of a gastrostomy device ([0049] Connector is rotatably coupled to the circular base of the enteral feeding catheter device).
Regarding claim 9, Griffith discloses a method of delivering an enteral fluid to a patient comprising the steps of: using a connector according to claim 1, coupling the first end of the fluid conduit to the circular port of an indwelling gastrostomy device (the examiner notes the process/step happens from figures 4A to figure 4B; connector is separate, and then 16 is connected to the port 24; see internal components in figure 12), coupling the second end of the fluid conduit to an enteral feeding solution supply tube (the examiner notes the process/step happens from figures 4A to figure 4B, 18 is connected in figure 4B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith.  
Regarding claim 6, Griffith discloses the connector according to claim 5, wherein the rim contacting surface of the ledge (58, 60) has a sloped surface (62), but does not disclose the ledge contacting surface (58, 60) of the rim is a [complementary] sloped surface (62).  The underside surface is not shown in the figures [0060], but Griffith notes the angle should be adjusted in order to provide for easier attachment when the connector 10 is pressed downward against the circular hub 24 to avoid applying a level of force that creates discomfort and causes irritation to the sensitive stoma site [0052].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a complementary sloped surface in order to optimize the level of force needed for attachment without creating discomfort or irritation to the stoma site.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of US 8,789,854 to Christian, Jr. et al.
Regarding claim 7, Griffith further discloses wherein the second end of the fluid conduit is substantially perpendicular to the first end of the fluid conduit (see figure 2, 16 that connects to 18 is perpendicular to 16 that connects to 24) but does not further disclose a lock member comprising: a collar for connecting the lock member to the second end of the fluid conduit,  and a cover portion hingedly attached to the collar, wherein a pair of hooks extend from the cover portion, and wherein the cover portion is biased such that the surface from which the hooks depend is substantially perpendicular to the second end of the fluid conduit.
Christian, Jr. discloses a quick-connect tube coupling including a collar (40) for connecting the lock member to the second end of the fluid conduit, and a cover portion (50) hingedly attached to the collar (column 5 lines 57-60), wherein a pair of hooks each end of 56 defined by aperture 58, see figure 6) extend from the cover portion (50), and wherein the cover portion is biased such that the surface from which the hooks depend is substantially perpendicular to the second end of the fluid conduit (see figures 1A-1B).
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the fluid conduit art to provide a coupling on Griffith device as taught by Christian, Jr. in order to allow for a quick connection between tubing 18 and any additional tubing needed, or between 18 and 16 for further stabilization of the tube.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783